 In the MatterOfMCQUAY-NORRISMANUFACTURING COMPANY, ORD-NANCE -MANAGEMENT DIVISIONand'INTERNATIONAL UNION,.UNITEDAIITOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, LOCAL 986,C. I. O.Case No. R-4354.Decided November7, 1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal, to recognize any union until certified by Board; elections necessary.Unit Appropriatefor CollectiveBargaining:determination of single or separate-units dependent upon elections conducted -among: (1) machine repairmen,(2) electricians, and (3) production and maintenance employees, with properexclusions from each group.Mr. A. J. Mwmert,of St. Louis, Mo., for the Company.Mr. Victor B. Harris,of St. Louis, Mo., for the C. I. O.Mr. John K. Barr,o^ St. Louis, Mo., for the A. F. of L. and affiliatedunions.Mr. Larry Connors,of St. Louis, Mo., for the I. A. M.Mr. H. B. Koenig,of St. Louis, Mo., for the I. B. E. W.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America, Local'986, C. I. 0., herein called the C. I. 0., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof McQuay-Norris Manufacturing Company, Ordnance ManagementDivision, St. Louis, Missouri, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Charles K. Hackler, Trial Examiner. Said hearingwas held at St. Louis, Missouri, on October 5, 1942.The Company,the C. I. 0., the American Federation of Labor, herein called theA. F. of L., International Association of Machinists, District 9, hereincalled the I. A. M., and Local No. 1, International Brotherhood of45 N. L. R. B., No. 67.,-44311 444DECISIONSOF NATIONAL LABORRELATIONS BOARDElectricalWorkers, herein called the I. B. E. W., appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. On October 20, 1942,the C. I. O. filed a brief which the Board has considered.Upon,the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcQuay-Norris Manufacturing Company is a Delaware corpora-tion engaged in the manufacture and sale of automotive parts. ithas plants located in Indianapolis; Connersville, and East Conners-ville,Indiana, and in St. Louis, Missouri. The plant involvedherein is Plant 3 of the St. Louis Ordnance Works, which manu-factures armour piercing projectiles.The principal raw materialused at this plant is tooled' steel, about 150 tons of which are usedeach day and all of which is shipped to the Company from outsidethe State of Missouri. Substantially all of the finished productsof the Company are shipped outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATIONSINVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 986, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.The American Federation of Labor, and International Associa-tion of Machinists, District 9, and Local 1, International Brother-hood of Electrical Workers, both affiliated with the American Feder-ation of Labor, are labor organizations, admitting to membershipemployees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONOn July 23, 19421 the C. I. O. informed the Company of its claimto represent employees in the St. Louis Ordnance Works and re-quested recognition.On July 27, 1942, the A. F. of L. notified theCompany that it and- its affiliated unions claimed to represent em-ployees and demanded bargaining rights.On August 21, 1942,representatives of the Company and the C. 1. 0. met and the Companystated that it would notrecognizethe C.I.O. until- it had beencertified. McQUAY-NORRIS MANUFACTURING COMPANY445A- statement of the Trial Examiner at the hearing indicates thatthe C: I. 0., the A. F. of L., the I. A. M., and the I. B. E. W.- eachrepresents a substantial number of employees in the unit each allegesto be appropriate."-We find that a question affecting commerce has arisen concerning--the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe C. I. 0 requests a unit consisting of all production and mainte-nance employees of Plant 3, excluding foremen, assistant foremen,office help, supervisors, and plant-protection employees.The I. A. M.desires a unit of all machine repairmen and their helpers, includingassistant foremen.The I. B. E. W. claims a unit of plant electricians,including assistant foremen.The A. F. of L. -asserts that the re-maining employees, not claimed by its affiliates, constitute an appro-priate unit and also desires the inclusion of assistant foremen.TheCompany took no position with respect to the unit, and the recordshows no history of collective bargaining.The manufacturing process at Plant 3 consists of unloading steelfrom cars, which is done by material handlers, testing and samplingof the steel by the metallurgic laboratory; rough screw machine oper-ations, which are automatic ; heat treatment, which consists of loadingcores into hoppers and washing them, putting them into furnaceswhich -automatically drop the cores into oil after they are heated, andtaking the cores out of the oil and putting them into cleaners; passingcores through grinding machines, an automatic operation performedon centerless grinders; automatic cleaning; inspection; packing andloading by material handlers. In addition to the employees engagedin the duties outlined above, there are also listed on the Company's payrollmachine repairmen, plant maintenance and repair employees,plant electricians, tool grinders, janitors, and cafeteria employees. -The machine repairmen whom the I. A. M. seeks to represent per-'form general repair work on screw machines, electric furnaces, cen-terless grinders, and other machines.They range from experts tosemi-skilled employees and receive 10 to 20 cents an hour more wagesthan screw machine operators.Some tool makers are included amongthem.The machine repairmen are required to work throughout the1The C. I. 0 submitted 1511 cards,all bearing apparently genuine original signaturesA spot check of two-thirds of the cards showed that there would be 1089 persons, whosenames appeared on the cards and on the Company's pay roll for September 19, 1942, whichlists 3450 employee`s.The A.F. of L submitted 272 cards,164 of which bore names on the pay roll of Sep-tember 19, 1942.The I A. M submitted 70 cards. The I B E W. relies upon 5 cardsdesignatingthe A. F. of L. 446 . DECISIONS-'OF :NATIONAL LABOR RELATIONS BOARDplant-when the occasion arises.They' are distinguished from otherskilled maintenance employees in the plant principally by the fact thatthey work on the machines themselves whereas maintenance andrepairmen fix pipes, valves, and other auxiliary attachments of thetool supervisor who is also in charge of the tool grinders. It thusseparate bargaining unit or as part of a plant-wide unit.We shalldirect that an election be held to determine the desires of the machinerepairmen.exclusively.They are under the supervision of the general main-tenance supervisor, as are other maintenance employees, but also aresupervised by the plant electrician.Upon the basis of the entirerecord, it appears that they might properly function as a separate unitor as part of an industrial unit.We shall, therefore, direct that theirdesires as to the unit be ascertained by means of a separate election.Thel. A. M., the I. B. E. W., and the A. F. of L. desire the inclusionof assistant foremen.Apparently the employees intended to be in-cluded are those designated in the record as "group leaders" amongthe machine repairmen and the electricians.These individuals workwith other employees and also direct them, are paid on an hourly basis,as are other employees, but usually receive higher rates, and, althoughthey have no authority to hire, discharge or recommend, report prog-ress and quality of work.There is no showing as to the number ofsuch employees, nor their distribution in other departments of theplant.We find that the assistant foremen should be excluded fromthe proposed units.Having found that the machine repairmen 'and. electricians mayfunction either as separate units or as part of an industrial unit, weshallmake no final determination of appropriate unit at this time,but shall direct that the question concerning representation which hasarisen be resolved by elections by secret ballot among employees in thefollowing voting groups who were employed during the pay-roll periodimmediately preceding the date of our Direction of Elections herein,subject to the limitations and additions set forth in the Direction : (1)the machine repairmen, excluding assistant foremen, to determinewhether they desire to be represented by the I. A. M., the C. I. 0., orby neither; (2) among the electricians, excluding assistant foremen,to determine whether they desire to be represented by the I. B. E. W.,the C. I. 0., or by neither; and (3) among the remaining employeesof Plant 3, excluding foremen, assistant foremen, office- help, super-visors and plant protection employees, to determine whether they de-sire to be represented by the A. F. of L., the -C. I. 0., or by neither. McQUAY-NORRIS MANUFACTURING COMPANY447Upon the results of these elections will depend in' part our deter-mination of the appropriate unit or units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested iii the National LaborRelations Board byI Section 9 (c) of the National Labor RelationsAct, and pursuant to Article" III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it"is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with McQuay-NorrisManufacturing Company, Ordnance Management Division, St. Louis,Missouri, elections by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Elections, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the followingemployees who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction of Elections,including any such employees who did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding those employees who have since quit or have been dischargedfor cause:1.All machine repairmen, excluding assistant foremen, to determinewhether they desire to be represented by International Association ofMachinists, District 9, A. F. of L., or by International Union, UnitedAutomobile,Aircraft andAgricultural Implement - Workers ofAmerica, Local 986, C. I. 0., for the purposes of collective bargaining,or by neither;2.All electricians, excluding assistant foremen, to determinewhether they desire to be represented by Local No. 1, InternationalBrotherhood of Electrical Workers, A. F. of L., or by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 986, C. I. 0., for the purposes of collectivebargaining, or by neither; and3.All production and maintenance employees, excluding machinerepairmen, electricians, foremen, assistant foremen, office help, super-visors and plant protection employees, to determine whether they de-sire to be represented by American Federation of Labor, or by Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, Local 986, C. I. 0., for the purposes ofcollective bargaining, or by neither.'